Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
The record in this case clearly shows that Petitioner, an incompetent, has no assets available to her. It is irrelevant for our purposes how much money or property Petitioner would have were she not an incompetent. It is also irrelevant for our purposes that Petitioner’s daughter may have obtained possession and control of Petitioner’s assets through fraudulent or illegal means. What is relevant is that Petitioner is without assets and is in need of medical assistance. Indeed, to use the words of the majority opinion, she *618is an “innocent and indigent ward . . . ineligible for assistance because her guardian stole the estate. ’ ’
Accordingly, I would reverse the order of the Department of Public Welfare and grant Petitioner’s application for medical assistance. If the Department finds that the guardian is guilty of any wrongdoing, appropriate remedies are available to recoup such expenditures as may have been made on the Petitioner’s behalf.